Citation Nr: 1708986	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  15-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to attorney fees based on a May 2014 rating decision that denied the Veteran's  claim for service connection for GERD.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973, from February 1975 to February 1977, and from March 1979 to May 1979.   

The appellant is the Veteran's current attorney in matters appealed to the Board of Veterans' Appeals (Board).   This matter comes before the Board on appeal from a May 2014 decision by the RO.

FINDING OF FACT

In November 2016, the appellant requested to withdraw the appeal as to the issue of entitlement to attorney fees based on the May 2014 rating decision.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of entitlement to attorney's fees have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202  (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In a November 2016 written statement, the appellant indicated that he wished to withdraw his appeal as to entitlement to attorney's fees.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.




ORDER

The appeal is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


